DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
2.	Claims 1-10 are objected to because of the following informalities:
Claim 1 recites the limitation “an absolute position of the first positioning electronic system”. There is insufficient antecedent basis for “the first positioning electronic system” in the claims. It is advised to change “an absolute position of the first positioning electronic system” into -- an absolute position of the first positioning electronic device --.
Claims 2-10 are objected based on dependency.
Appropriate correction is required.

Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.    Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Specifically, claim 1 recites “a locator to determine an absolute position of the first positioning electronic system”, while claim 4 requires that “the communication transceiver (of the first positioning electronic device) receives an identifier from the second positioning electronic device, the identifier including the absolute position”. It is unclear whether said “the absolute position” (included in said identifier) refers to the absolute position determined by said locator of the first positioning electronic device or something else. Clarification or correction is required.
For prior art application purposes, the Examiner comprehends the claims based on his best interpretations to these phrases.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 1, 4-11, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biegelsen et al. (US 20070160373 A1).
	Regarding claim 1, Biegelsen discloses a first positioning electronic device (e.g., 102 in Figs. 1 and 2) for use in a system (100 in Figs. 1 and 2) of positioning electronic 
measurement from the device 101 and its position relative to the device 101. …”).
Regarding claim 4, Biegelsen discloses: wherein the communication transceiver receives an identifier from the second positioning electronic device, the identifier including an absolute position of the second positioning electronic device (para. 0029).
	Regarding claim 5, Biegelsen discloses: wherein the communications transceiver is an radio transceiver (para. 0002).  

	Regarding claim 7, Biegelsen discloses: wherein the second image includes an identifier associated with the second positioning electronic device (para. 0025: “By associating the identification of that device received from the indirect emission, the device 102 has determined the relative position of a particular known device”).  
	Regarding claim 8, Biegelsen discloses: wherein the control logic processor transmits relative positions of additional electronic devices to the second positioning electronic device (para. 0043).  
	Regarding claim 9, Biegelsen discloses: wherein the first positioning electronic device is a light fixture (para. 0012).  
	Regarding claim 10, Biegelsen discloses: wherein the locator determines the absolute position autonomously (para. 0027, 0029).  
	Regarding claim 11, Biegelsen discloses a method of determining a relative position of a first electronic device (e.g., 101 in Figs. 1 and 2) and a second electronic device (102), the method comprising: projecting (via 103 of the first electronic device), from the first electronic device, a first image on a reflective surface (105); detecting a portion of the first image at the second electronic device, and determining a first relative position of the first electronic device from the second electronic device based on the portion of the first image detected (para. 0020, 0025, 0043); receiving an identifier (e.g., a measurement of a position of the device 101 relative to any object that is not a device of the system 100) from the first electronic device at the second electronic device, 
	Regarding claim 13, Biegelsen discloses the claimed invention (para. 0012).
	Regarding claim 14, Biegelsen discloses: projecting a second image on the reflective surface from the second electronic device, detecting a portion of the second image at the first electronic device (para. 0021); determining a second relative position of the second electronic device from the first electronic device based on the portion of the second image detected by the first electronic device (para. 0024-0026, 0043); and comparing the first relative position and the second relative position measured (“These relative positions may be communicated between the devices, thereby improving each one's determination”) to improve positional accuracy (para. 0043).
	Regarding claim 16, Biegelsen discloses: wherein receiving the identifier involves receiving a radio signal at a radio transceiver (para. 0002, 0029).  
Regarding claim 17, Biegelsen discloses: wherein determining the first absolute position is to be determined autonomously (para. 0027, 0029).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3, 12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biegelsen et al. in view of Arulandu et al. (US 9681521 B2).
	Regarding claims 2 and 12, Biegelsen does not mention explicitly: the first positioning electronic device of claim 1, further comprising a height detector for detecting a height from the first positioning electronic device to the reflecting surface on which the first projector may project the first image and the image sensor may detect the second image. 
	Arulandu discloses a first positioning electronic device (e.g., 1.m in Figs. 3 and 4) for use in a system of positioning electronic devices, the first positioning electronic device comprising: a first projector (40 of 1.m) for projecting a first image on a reflective surface (54); an image sensor (44 of 1.m) for detecting all or part of a second image (34) projected from a second projector (40 of 1.n) of a second positioning electronic device (1.n); and a communications transceiver (inherent to Micro controller 50 in Fig. 3) for transmitting and receiving communication signals to the second positioning electronic device (Figs. 1, 3, 4 and related text). Arulandu further discloses: a height detector for detecting a height from the first positioning electronic device (1.m in Figs. 3 and 4) to the reflecting surface (54) on which the first projector projects the first image and the image sensor detects the second image (col. 5, line 66 – col. 6, line 2). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arulandu’s teaching of the height detector into the Biegelsen system to arrive the claimed invention. Doing so would, for example, provide a mechanism through which the shortest radial distance between the first and the second positioning electronic devices can be determined thus reduce error 
Regarding claim 3, Biegelsen does not but Arulandu teaches: the first positioning electronic device of claim 1, further comprising an organization engine, wherein the organization engine is to coordinate the second positioning electronic device to reduce interference as the first projector projects the first image (col. 7, lines 10-24).
It would have been obvious to one ordinary skill in the art to incorporate Arulandu’s teaching of the organization engine into the Biegelsen system to arrive the claimed invention. Doing so would improve the performance of the system by filtering unwanted reflections thus make the system more reliable (Arulandu, col. 7, lines 10-24).
Regarding claim 15, Biegelsen does not but Arulandu discloses: coordinating the second electronic device to reduce interference as a first projector projects the first image (col. 7, lines 10-24).
It would have been obvious to one ordinary skill in the art to incorporate Arulandu’s teaching of interference reduction into the Biegelsen system to arrive the claimed invention. Doing so would improve the performance of the system by filtering unwanted reflections thus make the system more reliable (Arulandu, col. 7, lines 10-24).
Regarding claim 18, Biegelsen discloses the claimed invention except for: a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising instructions to implement the process as recited in claim 11 above.
The teaching of Arulandu includes a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory 
It would have been obvious to one ordinary skill in the art to incorporate Arulandu’s teaching of non-transitory machine-readable storage medium into the Biegelsen system to arrive the claimed invention. Doing so would improve the performance of the system (Arulandu, col. 2, lines 54-60; col. 9, line 63 – col. 10, line 3).
Regarding claim 19, the combination of Biegelsen and Arulandu renders the claimed invention obvious (see discussion for claims 12 and 18).
Regarding claim 20, the combination of Biegelsen and Arulandu renders the claimed invention obvious (see discussion for claims 17 and 18).

Response to Arguments
9.	Applicant's arguments received 04/26/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-8 as set forth above in this Office action.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864